Citation Nr: 0011435	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 1998, the Board remanded the case for further 
development.  That development has been completed.  The case 
is now ready for appellate review.  


FINDING OF FACT

There is no competent evidence of a nexus between 
adenocarcinoma of the prostate and service, including 
exposure to ionizing radiation.  


CONCLUSION OF LAW

The claim of service connection for adenocarcinoma of the 
prostate is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records, including an examination for service 
separation in April 1947, are negative for any complaint, 
treatment, or diagnosis of adenocarcinoma of the prostate.  

VA outpatient treatment records dated in April 1995 show that 
the veteran was diagnosed with prostate cancer.  VA records 
dated from April 1995 to September 1995 show that he 
underwent X-ray therapy for prostate cancer.  

Medical records from the Cancer Therapy and Research Center 
dated from September to November 1995 show radiation therapy 
treatment.  

VA outpatient treatment records dated from May to August 1996 
show that the veteran was stable status post X-ray therapy.  

In his substantive appeal, the veteran stated that he was 
stationed at Canton Island, Marshall Islands in 1946 for 
approximately seven months.  He reported that there were 
several nuclear atmospheric tests and he was exposed to 
radiation fallout.  

A letter dated in February 1999, was received from the 
Department of the Army United States Army Aviation and 
Missile Command which informed that they were unable to 
locate any records of exposure to ionizing radiation for the 
veteran.  

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." 38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Clyburn, v. West, 12 Vet. App. 296 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection for disability on the basis of exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service 
connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309 
(1999); (2) by demonstrating direct service connection under 
38 C.F.R. § 3.303(d) (1999), a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service," Combee v. Brown, 35 F.3d 1039, 1043 (Fed. 
Cir. 1994), or (3) by demonstrating direct service connection 
under § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1999), if the 
condition at issue is one of the "radiogenic diseases" listed 
by the Secretary in § 3.311(b); see Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  This third route is, then, actually 
just another way of showing direct service connection but 
with certain added assistance by the Secretary in developing 
the facts pertinent to the claim.  See 38 C.F.R. § 3.311(f) 
(requiring that service-connection determination after § 
3.311 claim development be made under "generally applicable" 
VA adjudication provisions set forth in part 3 of title 38, 
Code of Federal Regulations).

If a veteran who, while on active duty, active duty for 
training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, manifests 
any of the following diseases, that disease shall be service- 
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 (1999) are also 
satisfied: leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated). 38 C.F.R.§ 3.309(d).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease; if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. § 
3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently develops a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), listed above, then the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1).

Factors to be considered by the Under Secretary in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include the 
following: (1) the probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; (2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; (3) the veteran's gender and pertinent family 
history; (4) the veteran's age at time of exposure; (5) the 
time-lapse between exposure and onset of the disease; and (6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease. 38 C.F.R. § 3.311(e).  In 
addition, the Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary for Health.  
38 C.F.R. § 3.311(c).

If after such consideration, the Under Secretary for Benefits 
is convinced sound scientific and medical evidence supports 
the conclusion that it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, he or she shall so inform the RO of jurisdiction in 
writing, setting forth the rationale for this conclusion.  If 
the Under Secretary of Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, he or she shall so inform 
the RO of jurisdiction in writing, setting forth the 
rationale for this conclusion.  If the Under Secretary for 
Benefits, after considering any opinion of the Under 
Secretary for Health, is unable to conclude whether it is at 
least as likely as not, or that there is no reasonable 
possibility, the veteran's disease resulted from radiation 
exposure in service, the Under Secretary for Benefits shall 
refer the matter to an outside consultant.  38 C.F.R. § 
3.311(c).

The determination of service connection for claims based on 
exposure to ionizing radiation will be made under the 
generally applicable provisions of this part, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant.  With regard to any issue material to 
consideration of a claim, the provisions of reasonable doubt 
set forth in 38 C.F.R. § 3.102 shall apply.  38 C.F.R. § 
3.311(f).  Additionally, the Federal Circuit has held that a 
claimant may prove that exposure to ionizing radiation during 
service actually caused the claimed disability, thereby 
warranting service connection under 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (1994).

Analysis

The basis of the veteran's claim is that he developed 
prostate cancer many years after service as a result of 
exposure to ionizing radiation in service.  In this regard, 
as set forth above, service connection claims based on in- 
service exposure to radiation may potentially be addressed 
under 38 C.F.R. § 3.303(d), 3.309(d), or 3.311.

The cancer claimed by the veteran is not among the types of 
cancer that are presumptively service connected under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309 (1999).  Thus 
service connection could not be granted on the first of the 
three bases for granting service connection for disease on 
the basis of exposure to radiation.

The cancer for which the veteran is claiming service 
connection is listed among the radiogenic diseases bestowing 
upon the veteran entitlement to the procedural assistance 
provided under the provisions of 38 C.F.R. § 3.311 (1999).  
However, there has been no showing that the veteran was 
exposed to ionizing radiation in service.  Such a showing is 
necessary to render the veteran eligible for the assistance 
provided for in that regulation.  Thus the provisions of 38 
C.F.R. § 3.311, cannot serve as the basis for providing 
service connection for the claimed disease on the basis of 
inservice radiation exposure.

The final method for establishing service connection, is by 
submitting competent evidence that the claimed disease is 
directly related to radiation exposure under 38 C.F.R. § 
3.303(d).  In this regard, the veteran has not submitted any 
competent evidence linking prostate cancer to service.  

As indicated above, the service medical records fail to 
document the presence of adenocarcinoma of the prostate.  
Moreover, the pertinent evidence is to the effect that the 
veteran was diagnosed with prostate cancer in 1995 
approximately 48 years post separation from service.

There is no evidence of prostate cancer in service or within 
one year following separation from service.  Further, the 
disability in question has not been linked by any medical 
opinion or other competent (medical) evidence to any event in 
service.  The Board has considered the veteran's contentions 
to the effect that his prostate cancer is etiologically 
related to radiation exposure in service.  However, he is not 
competent to offer an opinion which requires specialized 
knowledge and expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Since the veteran has failed to present competent evidence of 
a nexus between prostate cancer and service, the Board finds 
that the claim for service connection for the disability is 
not well grounded and must be denied.  38 U.S.C.A. § 1110, 
5107.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  In 
its remand, the Board instructed the RO to adjudicate the 
veteran's claim in accordance with the provisions of 38 
C.F.R. § 3.311.  The RO subsequently contacted the service 
department and discovered that there was no showing of 
radiation exposure in service.  Since there was no showing of 
radiation exposure, further development under § 3.311 was not 
warranted.  In view of these circumstances the Board 
concludes that the RO substantially complied with the Board's 
remand instructions.


ORDER

Service connection of adenocarcinoma of the prostate is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

